Citation Nr: 0905130	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  07-21 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the Veteran's claim for entitlement to service 
connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to 
November 1972.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Winston-Salem, North 
Carolina (RO).

In connection with this appeal, the Veteran testified at a 
Board hearing at the RO in October 2008.  At that time, the 
Veteran and her representative requested that the record be 
held open for an additional 30 days so that evidence could be 
submitted for consideration in conjunction with her appeal.  
That additional evidence, received within the 30-day period, 
was accompanied by a waiver of RO review.  Accordingly, 
adjudication of the appeal may proceed.

In any case where the threshold issue is one of whether new 
and material evidence had been received in order to reopen a 
finally decided claim, the Board is required to consider the 
issue of finality prior to any consideration on the merits.  
See 38 U.S.C.A. §§ 7104(b), 5108 (West 2002); see also 
Barnett v. Brown, 8 Vet. App. 1 (1995).  This is the case 
even if the RO has previously determined that the claim 
should be reopened.  As such, the issue has been 
characterized as shown on the first page of this decision.


FINDINGS OF FACT

1.  A July 2004 rating decision denied service connection for 
multiple sclerosis (MS).


2.  The additional evidence received since the time of the 
final July 2004 rating decision raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for MS.

3.  Symptoms of MS were clinically evident during the 
Veteran's active military service.

4.  The Veteran's MS, first formally diagnosed in June 2002, 
is related to her active military service.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for MS is new and material, and therefore, 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2008).

2.  MS was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, pertinent regulations pertaining to VA's 
duties to notify and to assist were signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Without deciding whether the notice and 
development requirements of these regulations have been 
satisfied in the present case, adjudication of the Veteran's 
claim for service connection for MS may proceed, because 
action favorable to the Veteran is being taken in reopening 
her claim and allowing service connection for the issue on 
appeal.  As such, this decision poses no risk of prejudice 


to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in 
[38 U.S.C.A. § 5103A] shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  
Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of the claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  

New evidence means existing evidence not previously submitted 
to VA.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The RO denied service connection for MS in July 2004, and 
notified the Veteran of the decision that same month.  The 
rating decision was not timely appealed and that decision is 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.  The 
matters under consideration in this case at that time were 
whether the Veteran's MS occurred in service or within the 7-
year presumptive period for MS, and whether her MS was 
related to service.  In order for the Veteran's claim to be 
reopened, evidence must have been presented or secured since 
the July 2004 decision which is relevant to, and probative 
of, these matters.

The evidence of record at the time of the July 2004 rating 
decision relevant to the Veteran's claim for service 
connection included her service treatment records; private 
treatment records dated from September 2000 to September 
2003; VA outpatient treatment records dated from April 2002 
to June 2003; and an opinion letter from the Veteran's 
treating VA nurse practitioner, diagnosing the Veteran with 
MS, dated in February 2003.  

The additional evidence added to the record since the July 
2004 rating decision includes additional August 2005 and 
March 2006 opinion letters from the Veteran's treating VA 
nurse practitioner; a private magnetic resonance imaging 
(MRI) report dated in December 2005; a March 2006 VA 
examiner's medical opinion; a November 2008 VA neurologist's 
opinion; VA outpatient treatment records dated from April 
2005 to January 2006 and from November 2006 to November 2007; 
and the transcript from the Veteran's October 2008 Board 
hearing.

The RO denied the Veteran's claim for entitlement to service 
connection for MS in July 2004; at that time the basis for 
denial was that the evidence did not show the Veteran's MS 
occurred in service or within the 7-year presumptive period, 
and that it was not otherwise related to service.  However, 
the August 2005 and March 2006 opinion letters from the 
Veteran's treating VA nurse practitioner, as well as the 
March 2006 VA examiner's opinion letter and the November 2008 
VA neurologist's opinion letter, all speak to these matters.  
Accordingly, as this evidence is both new, not having been 
previously considered by VA, and material, as it raises the 
reasonable possibility of substantiating the Veteran's claim, 
the issue of entitlement to service connection for MS is 
reopened.

Merits of the Claim

Service connection may be established for disability 
resulting from personal injury or disease in the active 
military, naval, or air service.  38 U.S.C.A. § 1110.  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability 


resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for certain diseases, including MS, may 
also be established on a presumptive basis.  38 U.S.C.A. § 
1112, 1113; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).  In such 
cases, the disease is presumed under the law to have had its 
onset in service even though there is no evidence of such 
disease during the period of service.  38 C.F.R. § 3.307(a).  
To establish service connection for MS on a presumptive 
basis, the evidence must show that such disease manifested 
itself to a degree of 10 percent or more within seven years 
from the date of separation from service.  38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

The regulation does not require that the disease be diagnosed 
in the presumptive period, but only that there be then shown 
by acceptable medical or lay evidence characteristic 
manifestations of the disease to the required degree, 
followed without unreasonable time lapse by definite 
diagnosis.  Symptomatology shown in the prescribed period may 
have no particular significance when first observed, but in 
light of subsequent developments it may gain considerable 
significance.  38 C.F.R. 3.307(c).  Additionally, the 
regulation calls for the claimed disease to be manifested to 
a "compensable" degree, which is "to a degree of 10 
percent or more."  See 38 C.F.R. § 3.307(a) (3).  Any 
manifestation of MS is rated 30 percent disabling.  See 38 
C.F.R. § 4.124a, Diagnostic Code 8018 (2008).  Thus, any 
manifestation of MS in service or within the seven year 
presumptive period would be to a compensable degree.

In over two years of military service, the Veteran's symptoms 
included being treated for dizziness, headache, and flu-like 
symptoms in October 1970.  Review of 


her service treatment records reveals that she was seen for 
complaints of fatigue in January 1971, at which time she also 
reported feeling dizzy and weak.  Her subjective reports of 
fatigue continued through the record at least until August 
1972.  In February 1972, the Veteran was involved in a motor 
vehicle accident, after which she reported headaches and 
dizziness, among other symptoms.  In April 1972, she twice 
visited sick call reporting these symptoms as well as 
generalized weakness; separate April 1972 records note that 
she reported back pain, for which the military physicians 
could find no musculoskeletal cause.  In May 1972, the 
Veteran reported lower extremity edema and calf pains.  She 
was discharged on the basis of intrauterine pregnancy in 
November 1972.

Based on the Veteran's service separation date of November 
1972, the seven year presumptive period in which MS must have 
manifested ended in November 1979.  MS was initially 
diagnosed in 2002, approximately 30 years after the end of 
the presumptive period.  Again, however, the regulation does 
not require an actual diagnosis within the presumptive 
period, just evidence showing that the disease was manifested 
within that period.  In the Veteran's statements of record, 
including her October 2008 Board hearing testimony, she has 
detailed the symptoms that she experienced both in service 
and in the years subsequent to her service separation in 
1972.  Although she is not a medical doctor, she was a 
hospital corpsman for the length of her service and is 
clearly qualified not only to report her own symptomatology, 
but make observations on the presence and frequency of 
certain constellations or patterns of symptoms.  Lay 
testimony is competent as to features or symptoms of an 
injury or disease.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, her statements and testimony are probative 
evidence of her symptomatology during the 7-year presumptive 
period and the remaining postservice years prior to her 
formal diagnosis.  Moreover, an October 2000 private medical 
record noted that the Veteran's symptoms appeared to suggest 
fibromyalgia, but that a demyelinating disorder could not be 
ruled out.  

The formal diagnosis of MS was made in 2002.  In a March 2002 
private medical record, a specialist to which the Veteran had 
been referred by her primary private physician stated that 
the Veteran's "clinical presentation [of symptoms] poorly 
matched that of multiple sclerosis," but that a cerebral 
spinal fluid analysis from a lumbar puncture would be able to 
conclusively determine whether such a diagnosis could be 
confirmed or dismissed.  Later that month, laboratory testing 
revealed an abnormally high cerebral spinal fluid myelin 
basic protein result of 1.8 nanograms per milliliter (ng/ml), 
whereas a normal result would range from 0.0 ng/ml to 0.5 
ng/ml.  In a June 2002 VA outpatient treatment record, a VA 
physician noted that the Veteran's symptoms were sufficient 
to change her diagnosis from "possible" MS to "probable" 
MS, especially in light of the raised myelin basic protein in 
the noted in clinical testing.  In September 2002, the 
decision was made to treat the Veteran's symptoms as MS, and 
betaseron treatments were begun.

The sole medical opinion of record which concludes that the 
symptoms the Veteran had in service were not manifestations 
of MS is that of a VA examiner whose opinion was obtained in 
March 2006.  The entirety of his opinion found that as the 
Veteran's most suggestive neuropsychiatric symptom occurred 
following the 1972 motor vehicle accident, and that the 
remaining symptoms noted in service were vague, the VA 
examiner concluded that any correlation between the symptoms 
and the ultimate diagnosis of MS would require speculation.  
There was no further rationale provided.

Conversely, two separate VA medical professionals provided 
opinions which concluded that the Veteran's inservice 
symptoms were the initial manifestations of her MS.  In 
addition to her February 2003 opinion, perhaps the most 
thorough opinion of record was provided by a VA nurse 
practitioner, who coincidentally was head of the VA Medical 
Center (MC) MS Clinic, in August 2005.  This opinion notes 
all of the incidences of "hallmark" MS symptoms in service, 
including headaches, weakness, dizziness, and lumbar pain 
with radicular symptoms.  In noting some general guidelines 
commonly accepted by the medical community concerning the 
symptoms of MS, the VA nurse practitioner reviewed extensive 
medical journals and handbooks to conclude that the Veteran's 
symptoms fit the 


MS pattern.  Moreover, she ultimately concluded that careful 
review of the service treatment records showed the Veteran 
had many of the classic symptoms of MS in the 1970s, and thus 
that even if MS was not formally diagnosed until 2002, she 
had the disease for a long time prior to that year.  The 
record contains additional opinions dated in February 2003 
and March 2006 from this nurse practitioner which essentially 
echo these conclusions.  Moreover, the March 2006 opinion 
letter addresses the March 2006 VA physician's finding that 
the Veteran's symptom most resembling MS was the result of 
her motor vehicle accident; the VA nurse practitioner noted 
that motor vehicle accidents do not cause or trigger MS, and 
that some of the symptoms typical of MS had existed prior to 
the 1972 motor vehicle accident.

Finally, a November 2008 opinion of a VA neurologist also 
concluded that the Veteran's history, course, and radiologic 
findings of record were most consistent with a longstanding 
diagnosis of MS.  In so noting, the VA neurologist found that 
the Veteran's initial manifestation of MS symptoms occurred 
at the typical age of manifestation for the type of MS 
(relapsing-remitting) the Veteran had.  Moreover, the VA 
neurologist indicated that these symptoms could be 
misdiagnosed as another disorder until MRI evidence of white 
matter plaques on the brain, or optic neuritis, could be 
documented.  Ultimately, the VA neurologist concluded that it 
was more likely that the Veteran's MS first manifested during 
her military service.  

While no medical opinion may be ignored, it is not error to 
favor the opinion of one competent medical expert over that 
of another.  Rather, the duty exists to assess the 
credibility and probative value of evidence, and greater 
probative weight may be assigned to one medical opinion than 
to another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
In this case, the most probative opinion is the aggregate of 
the conclusions provided by the VA nurse practitioner; from 
her detailed opinions, it is clear that she has reviewed the 
medical evidence of record multiple times, and 


relied on both objective medical documentation of the 
Veteran's symptoms as well as the diagnostic criteria 
accepted in the medical field.  

The RO's March 2007 statement of the case and the November 
2007 supplemental statement of the case note that the VA 
nurse practitioner's opinion was afforded less weight because 
she was not a "full physician."  However, nurse 
practitioners often provide VA opinions in the context of VA 
compensation examinations, and those opinions are considered 
fully probative if a VA physician agrees with the conclusions 
therein.  In this case, the VA neurologist clearly supported 
each conclusion made by the VA nurse practitioner, and 
specifically pointed out her "diagnostic capability" in his 
November 2008 opinion letter.  Thus, there is no reason that 
the VA nurse practitioner's opinions should be afforded less 
weight on that basis.  Moreover, the VA nurse practitioner is 
a specialist in this area of medicine, having managed the 
VAMC MS clinic for a period of years; this would have 
provided her with more than sufficient expertise in this 
specialized area, and by comparison, the brief opinion of the 
VA examiner in March 2006 does not state that he is a 
neurologist or other specialist with expertise in diagnosing 
MS.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) 
(holding that in evaluating the probative value of medical 
statements, factors such as the individual knowledge and 
skill in analyzing the medical data must be considered.).

Ultimately, it appears that while the Veteran's MS did not 
present in a so-called "normal" time pattern, as certain 
"typical" symptoms were not manifest until 2002 and later, 
this does not preclude that the symptoms she had constituted 
an initial manifestation of MS.  Specifically, while there is 
not objective documentation of optic neuritis or white matter 
plaques on the brain in the Veteran's case until 2005, the VA 
nurse practitioner's February 2003 opinion letter clearly 
states that some MS patients do not have evidence of these 
conditions until late stages of the disease.  Moreover, the 
fact remains that the evidence shows that the Veteran had 
certain symptoms while in service that she continues to have 
today, 


and the weight of the objective medical evidence of record 
shows that those symptoms were the initial manifestations of 
the MS formally diagnosed in 2002.  Thus, when the entire 
record is considered, the Board finds that service connection 
for MS is warranted.


ORDER

New and material evidence having been submitted, the 
Veteran's claim for entitlement to service connection for MS 
is reopened.

Service connection for MS is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


